Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Receipt of the Request for Continued Examination (RCE) under 37 C.F.R. 1.114, the Amendment and Applicants’ Arguments/Remarks, all filed 14 September 2022 are acknowledged.
	Claims 1-20 are currently pending.  Claim 1 has been amended.  Claim 20 is newly added.  Claims 1-20 are examined on the merits within.

Continued Examination Under 37 C.F.R. 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2022 has been entered.

New Rejections
Claim Rejections – 35 U.S.C. 112 (a) Rejections 
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
5.	Claim 1 has been amended to recite “wherein additional elastomers different from the organopolysiloxane elastomer powders coated with silicone resin are not present in the composition.” Applicants’ arguments point to support for this amendment by stating that elastomers are defined as fillers and thus permitting inclusion or exclusion of these agents.  However, the specification instead states “The compositions according to the invention can comprise additives such as…additional fillers different from the organopolysiloxane elastomer powders coated with silicone resin and lipophilic clays.” This does not define the organopolysiloxane elastomer powders as fillers or provide support to exclude elastomers from the composition.  Thus there is no explicit support to exclude additional elastomers different from organopolysiloxane elastomer powders coated with silicone resin; the claims lack sufficient written description for this amendment. 



Claim Rejections – 35 U.S.C. 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dique-Mouton et al. (WO2014/170865) in view of Bchir et al. (WO2015/181733).
	Dique-Mouton et al. teach cosmetic compositions comprising an oily phase, a silicone elastomer, a surfactant, a hydrocarbon-based surfactant resulting from the esterification of a mixture of polyglycerol with a polyhydroxystearic acid with 2 to 5 polyglycerol units, linear or branched aliphatic dicarboxylic acids containing 4 to 14 carbon atoms and saturated or unsaturated, and linear or branched fatty acids containing from 16 to 20 carbon atoms.  See abstract. The composition is in the form of a water-in-oil emulsion.  See page 24, lines 10-13.  A preferred example of a polyhydroxystearic acid surfactant includes 

    PNG
    media_image1.png
    180
    537
    media_image1.png
    Greyscale
See page 11, lines 8-14.  Additional surfactants include PEG-30 dipolyhydroxystearate.  See Example O.  The particular surfactants are present in 0.1 to 15% by weight.  See page 11, lines 18-21.  The composition comprises additional emulsifiers in amounts of 0.3 to 30%, such as oxyalkylenated fatty acid esters of glycerol.  See page 14, lines 8-32. Organopolysiloxane elastomer particles are stably dispersed in water by means of one or more nonionic, cationic or anionic emulsifiers (i.e., coating) to form silicone elastomers present in aqueous droplets disperse in the oil phase.  See page 7.  The silicone elastomer is in a dry form (powder).  See page 8.  The silicone elastomer is present in the composition in amounts of 1 to 10%.  See page 9.   The surfactant can be a silicone surfactant.  See page 9.   The composition may comprise an organopolysiloxane elastomer powder coated with silicone resin.  The silicone resin is a silsesquioxane resin.  See page 20, lines 24-27. The silicone elastomer powder coated with silicone resin is present in amounts of 1 to 20%.  See page 21, lines 11-14.  Example 3 shows KSP-100 which is the same organopolysiloxane elastomer powder coated with silicone resin as taught in paragraph [0051] of the instant specification. The composition comprises additives including pigments.  See page 22, lines 22-25.  The product can be used as a foundation.  See page 23, lines 31-32. The invention relates to a cosmetic skin treatment process comprising application to facial skin.  See page 25, lines 23-25.  The proportion of oily phase may range from 3 to 98% of the composition.  See page 13, lines 12-14.  The oily phase may comprise non-volatile silicone oils.  See page 12, lines 29-32.  The aqueous phase makes up 5 to 80% of the composition.  See page 13, lines 27-30. The composition may additionally comprise UV-screening agents. See page 15, lines 3-7.  Since Dique-Mouton et al. teach the addition of UV-screening agents, it would have been well within the purview of the skilled artisan to substitute one type of UV-screening agent for another to yield predictable results. 
	Dique-Mouton et al. do not teach lipophilic clay.
	Bchir et al. teach a composition comprising at least one lipophilic clay.  The clay may be a hectorite or bentonite modified with alkyl ammonium salts, such as a C10 to C22 ammonium chloride.  Lipophilic clays are present in 0.1 to 15% by weight of the oily phase.  See page 31.  The compositions are used for making up or caring for keratin materials comprising an aqueous phase and an oily phase.  See abstract.  The composition affords the properties of hiding relief imperfections and smoothing of skin while affording the use of sensation of freshness and lightness.  The composition additionally is easily applied to the surface.  See page 2. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to add a lipophilic clay to the composition of Dique-Mouton et al. to thicken the oily phase.  One would have been motivated with a reasonable expectation of success to provide enhanced cosmetic properties as taught by Bchir et al. It would have been well within the purview of the skilled artisan to modify the amount of lipophilic clay within known effective concentrations to achieve the desired effect.  Since Dique-Mouton et al. and Bchir et al. make obvious the combination of ingredients, including the same organopolysiloxane elastomer powder coated with a silicone resin, the elastomer should reside in the same phase as claimed devoid of evidence to the contrary. 

Response to Arguments
	Applicants’ arguments filed 14 September 2022 have been fully considered but they are not persuasive.
8.	Applicants argued, “Dique-Mouton includes silicone elastomers in aqueous droplets, which are excluded by the claim amendments. Bchir does not provide motivation to exclude such elastomers.”
	In response to applicants’ arguments,  it is noted that claim 1 recites “at least one organopolysiloxane elastomer powder coated with a silicone resin in said oily phase, wherein additional elastomers different from the organopolysiloxane elastomer powders coated with silicone resin are not present in the composition.” Dique-Mouton et al. teach that organopolysiloxane elastomer particles are stably dispersed in water by means of one or more nonionic, cationic or anionic emulsifiers (i.e., coating) to form silicone elastomer present in aqueous droplets disperse in the oil phase.  See page 7.  The silicone elastomer is in a dry form (powder).  See page 8.  The silicone elastomer is present in the composition in amounts of 1 to 10%.  See page 9.  The surfactant can be a silicone surfactant.  See page 9.   Thus the silicone elastomer in the aqueous droplets are powders dispersed in water via a silicone surfactant (coating) in the oily phase.    The composition may also comprise an organopolysiloxane elastomer powder coated with silicone resin.  The silicone resin is a silsesquioxane resin.  See page 20, lines 24-27. The silicone elastomer powder coated with silicone resin is present in amounts of 1 to 20%.  See page 21, lines 11-14.  Example 3 shows KSP-100 which is the same organopolysiloxane elastomer powder coated with silicone resin as taught in paragraph [0051] of the instant specification. Both silicone elastomers read on “at least one organopolysiloxane elastomer powder coated with silicone resin in said oily phase” and thus not excluded by the claim. The prior art of Bchir et al. was provided to make obvious the use of a lipophilic clay.  
	Thus this rejection is maintained.

Correspondence
9.	No claims are allowed at this time.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615